ACCEPTED
                                                                                                               05-15-01162-CV
                                       05-15-01162-CV                          Filed: 9/22/2015 5:04:05
                                                                               Andrea S. Thompson
                                                                                                   FIFTHPMCOURT OF APPEALS
                                                                                                               DALLAS, TEXAS
                                                                               District Clerk             10/6/2015 3:54:53 PM
                                                                               Collin County, Texas                 LISA MATZ
                                                                               By Sandra Hill Deputy                    CLERK
                                                                               Envelope ID: 7045214
                                         NO. 416-01104-2015

STARSIDE CUSTOM BUILDERS, LLC,                   §                      IN THE DISTRICT COURT
                                                                                   RECEIVED IN
                                                 §                            5th COURT OF APPEALS
     Plaintiff,                                  §                                DALLAS, TEXAS
                                                 §                            10/6/2015 3:54:53 PM
v.                                               §                      416th JUDICIAL    DISTRICT
                                                                                    LISA MATZ
                                                 §                                    Clerk
JOHN DAVID ADAMS, and                            §
DARA A. ADAMS,                                   §
                                                 §
      Defendants.                                §                     COLLIN COUNTY, TEXAS


          DEFENDANT JOHN DAVID ADAMS’ NOTICE OF EXPEDITED APPEAL

TO THE HONORABLE JUDGE OF THIS COURT:

          Plaintiff John David Adams, under the authority of Rule 25 TRAP, files this notice of

appeal.

          1.      A motion to dismiss (Defendant John David Adams’ First Supplemental Motion
                  to Dismiss) was brought by Defendant against Plaintiff pursuant to Chapter 27 of
                  the Texas Civil Practice and Remedies Code. A hearing was held on such motion
                  on August 14, 2015. The statutory deadline for the Court to rule on the motion
                  was on September 14, 2015.

          2.      The 416th Judicial District Court in Collin County, Texas failed to rule on
                  Defendant John David Adams’ First Supplemental Motion to Dismiss in Cause
                  No. 416-01104-2015 styled, Starside Custom Builders, LLC v. John David
                  Adams and Dara A. Adams.

          3.      From this denial of Defendant John David Adams’ First Supplemental Motion to
                  Dismiss by operation of law, Defendant John David Adams desires to appeal to
                  the Fifth District Court of Appeals, in Dallas, Texas. Such appeal is interlocutory.

          4.      The appeal of this case is an expedited and/or accelerated appeal, pursuant to
                  Section 27.008 of the Texas Civil Practice and Remedies Code.


          SIGNED this 22nd day of September, 2015.




JOHN DAVID ADAMS’ NOTICE OF EXPEDITED APPEAL                                                     PAGE 1
                                           Respectfully submitted,

                                           THE SUSTER LAW GROUP, PLLC
                                           1316 Village Creek Dr., Ste. 500
                                           Plano, Texas 75093-4461
                                           Telephone:    (972) 380-0130
                                           Facsimile:    (972) 380-4517
                                           Email:        office@susterlaw.com


                                           /s/ Israel Suster___________________
                                           Israel Suster
                                           State Bar No. 19523580

                                           ATTORNEY FOR DEFENDANT
                                           JOHN DAVID ADAMS


                               CERTIFICATE OF SERVICE

       This is to certify that on September 22, 2015, a true and correct copy of Defendant John
David Adams’ Notice of Expedited Appeal was served on the following:

Nathan Allen, Jr.                                        VIA ELECTRONIC SERVICE
Jones, Allen & Fuquay, LLP
8828 Greenville Avenue
Dallas, Texas 75243

Attorney for Plaintiff

Byron Henry                                              VIA ELECTRONIC SERVICE
Cowles & Thompson
901 Main St, Suite 3900
Dallas, TX 75202

Attorney for Defendant Dara A. Adams


                                           /s/ Israel Suster___________________
                                           Israel Suster




JOHN DAVID ADAMS’ NOTICE OF EXPEDITED APPEAL                                           PAGE 2